United States Court of Appeals
                                                                                          Fifth Circuit
                                                                                       F I L E D
                                                                                        March 31, 2004
                          UNITED STATES COURT OF APPEALS
                               FOR THE FIFTH CIRCUIT                               Charles R. Fulbruge III
                                                                                           Clerk
                                            __________________

                                           No. 03-30614
                                            __________________


BERK-COHEN ASSOCIATES, L.L.C.,

                                                                                 Plaintiff-Appellant,

versus

ORKIN EXTERMINATING COMPANY, INC.,

                                                                               Defendant-Appellee.

                                                     _________________________

                           Appeal from the United States District Court
                              for the Eastern District of Louisiana
                                         (94-CV-3090)
                                                  _________________________


Before KING, Chief Judge and BENAVIDES and CLEMENT, Circuit Judges.

PER CURIAM:*

         Appellant Berk-Cohen Associates, L.L.C. (“Berk-Cohen”) appeals the district court’s

enforcement of an arbitration award on the grounds that the arbitrators acted with manifest disregard

of the law. Assuming arguendo that the “manifest disregard of the law” standard is a valid basis for



         *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.

                                                 1
vacating an arbitration award for a dispute arising under a commercial contract, we agree with the

district court that Berk-Cohen nonetheless failed to meet this high standard of proof. We agree with

the district court’s conclusion that the arbitration panel did not commit manifest error in ruling that

Berk-Cohen sho uld have mitigated the damages caused by the negligence of Orkin Exterminating

Company, Inc. AFFIRMED.




                                                  2